                                         Case 4:19-cv-06484-YGR Document 100 Filed 03/22/21 Page 1 of 2




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         CONVERGENT MOBILE, INC.,
                                   6                                                       Case No. 4:19-cv-06484-YGR
                                                       Plaintiff,
                                   7
                                                 v.                                        PRETRIAL ORDER NO. 2
                                   8
                                         JTH TAX, INC. DBA LIBERTY TAX SERVICE,
                                   9     AND DOES 1-20,

                                  10                   Defendant.

                                  11          The Court is in receipt of the parties’ Updated Joint Exhibit List (Dkt. No. 98) and the
                                  12   objections attached thereto. Having reviewed and considered the proffers and the objections, the
Northern District of California
 United States District Court




                                  13   Court FINDS as follows:
                                  14   1. With respect to the objections posed to documents produced after the Court’s Order regarding
                                  15      the close of fact discovery, the objections are OVERRULED. While in general, the Court would
                                  16      be inclined to enforce its own order and exclude all discovery produced after the close of
                                  17      discovery, here the parties extended discovery on their own and without any parameters that
                                  18      would allow the court to enforce based up on a failure to produce. Given that plaintiff
                                  19      Convergent Mobile Inc. (“Convergent”) could have pursued further recourse after the
                                  20      production of the documents at issue, and given that those same documents should have been
                                  21      produced by Convergent itself, the Court finds no prejudice sufficient to exclude the
                                  22      documents.
                                  23   2. With respect to the objections regarding the alleged “damages” document, Ex. No. 223, the
                                  24      objection is SUSTAINED and the document EXCLUDED. Ironically, while defendant JTH Tax,
                                  25      Inc. (“JTH Tax”) argues the requirements of Rule 26 in opposing Convergent’s first set of
                                  26      objections, the same principles apply to its affirmative obligations to disclose information
                                  27      regarding damages. Accordingly, unless and until JTH Tax provides the Court with its
                                  28      affirmative showing of damages, such document is excluded.
                                         Case 4:19-cv-06484-YGR Document 100 Filed 03/22/21 Page 2 of 2




                                   1          In addition, given that the parties will not be using a third party trial logistics firm, the

                                   2   parties shall either advise the Court in writing regarding the plan for the use of exhibits during the

                                   3   trial or shall meet with the Court at 2:00 p.m. on Friday, March 26, 2021 to discuss these

                                   4   logistics. The parties shall send the Court a joint email within twenty-four (24) hours of the

                                   5   posting of this Order regarding whether a conference will be required.

                                   6          IT IS SO ORDERED.

                                   7   Dated: March 22, 2021

                                   8                                                    ______________________________________
                                                                                              YVONNE GONZALEZ ROGERS
                                   9                                                        UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
